DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 08/13/2020.
3.    	Claims 1-20 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 08/13/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 08/13/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 17 discloses “a tangible computer-readable medium” Specification recites “The terms “machine-readable medium,” “machine-readable device,” or “computer-readable device” shall accordingly be taken to include, but not be limited to: memory devices, solid-state memories such as a memory card or other package that houses one or more read-only (non-volatile) memories, random access memories, or other re-writable (volatile) memories; magneto-optical or optical medium such as a disk or tape; or other self-contained information archive or set of archives is considered a distribution medium equivalent to a tangible storage medium. The “machine-readable medium,” “machine-readable device,” or “computer-readable device” may be non-transitory, and, in certain embodiments, may not include a wave or signal per se. Accordingly, the disclosure is considered to include any one or more of a machine-readable medium or a distribution medium, as listed herein and including art-recognized equivalents and successor media, in which the software implementations herein are stored (para. 58). In other words, the specification only provides mere example of computer-readable medium, which is not a definition. In plain meaning, the tangible computer-readable medium covers transitory-signal as well as non-transitory medium. The broadest reasonable interpretation in light of specification encompasses that “tangible computer-readable medium” can be “signal per se” since it does not exclude transitory “signal” which stores the non-transitory software code of the computer program within relatively short amount of time. Thus, the claim is not eligible subject matter under 35 U.S.C. 101.
Claims 18-20 are also rejected based on their dependence, directly or indirectly, on parent claim 17.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim(s) 1-3, 5, 8-11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (US 20130338858 A1) in view of Shehata et al. (US 20150142211 A1). 
              
Regarding claim 1, Cherepinsky discloses a system comprising: memory for storing computer instructions (Fig. 3: Memory 304); and one or more processors (Fig. 3: Processor 302) coupled with the memory, wherein the one or more processors, responsive to executing the computer instructions, perform operations comprising: 
receiving information associated with a first unmanned mobile connected object (Cherepinsky, Figs. 2-3, para. 5, 27: receiving raw data from at least one sensor of a vehicle (e.g., an unmanned aerial vehicle (UAV), para. 27) as a first data structure);
identifying, based on a search of the information associated with the first unmanned mobile connected object, one or more unpredictable variables in a physical environment surrounding the first unmanned mobile connected object (Cherepinsky, Figs. 1-3, abstract, para. 3-5, 27, 45: organizing items of raw data received from at least one sensor of a vehicle as a first data structure. Moreover, section 27 discloses the raw data may be received from one or more sensors, such as sensors associated with a vehicle (e.g., an unmanned aerial vehicle (UAV)). The raw data may be indicative of an environment (e.g., an external environment) associated with the vehicle). 
Cherepinsky does not appear to explicitly disclose calculating a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object; and transmitting the revised travel route to the first unmanned mobile connected object.
In a similar field of endeavor, Shehata discloses calculating a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object (Shehata, para. 71: The offset coordination calculation may be calculated by the control station 305, ground station 360, or vehicle 325. Where either the control station 305 or ground station 360 calculates the offset coordination calculation); and transmitting the revised travel route to the first unmanned mobile connected object (Shehata, para. 71: constantly or periodically transmit updated offset information to the vehicle 325. Moreover, section 18 discloses Vehicle 325 is an unmanned aerial vehicle ("UAV")).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Cherepinsky with the teaching of Shehata to include the above features such as calculating and transmitting a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object as taught by Shehata. The motivation for doing so would have been to provide additional ways of remotely controlling the operation of a unmanned aerial vehicle ("UAV").

Regarding claim 2, Cherepinsky as modified by Shehata discloses the system of claim 1, wherein the information associated with the first unmanned mobile connected object is searched by a user device (Cherepinsky, para. 31: a search of the raw data structure (e.g., the octree) may be performed. The search may be in response to a user request or may be performed automatically, such as in response to a sufficient number or type of raw data points or samples being available).

Regarding claim 3, Cherepinsky as modified by Shehata discloses the system of claim 1, wherein the one or more processors, responsive to executing the computer instructions, perform operations comprising searching the information associated with the first unmanned mobile connected object for one or more anomalies (Cherepinsky, para. 22: perform a search of the octree and obtain both a subset of the raw data 102 and a subset of the classified objects 104 that are relevant to the search. The relevancy of a particular item may be determined in accordance with one or more inputs, such as a specification of geographical coordinates).

Regarding claim 5, Cherepinsky as modified by Shehata discloses the system of claim 1, wherein the one or more processors, responsive to executing the computer instructions, perform operations comprising sending, in response to the identification of the one or more unpredictable variables, a notification to the first unmanned mobile connected object (Cherepinsky, para. 27: In step 202, raw data may be received. For example, the raw data may be received from one or more sensors, such as sensors associated with a vehicle (e.g., an optionally piloted vehicle (OPV) or an unmanned aerial vehicle (UAV)). The raw data may be indicative of an environment (e.g., an external environment) associated with the vehicle).

Regarding claim 8, Cherepinsky as modified by Shehata discloses the system of claim 1, wherein the one or more processors, responsive to executing the computer instructions, however, Shehata further discloses perform operations comprising transmitting the revised travel route to a second unmanned mobile connected object (Shehata, para. 9: transmitting the received control command to the respective one of the plurality of UAVs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Cherepinsky with the teaching of Shehata to include the above features such as transmitting the revised travel route to a second unmanned mobile connected object as taught by Shehata. The motivation for doing so would have been to provide additional ways of remotely controlling the operation of a unmanned aerial vehicle ("UAV").

Regarding claim 9, Cherepinsky discloses a method comprising: 
receiving, by a processor, information associated with a first unmanned mobile connected object (Cherepinsky, Figs. 2-3, para. 5, 27: receiving raw data from at least one sensor of a vehicle (e.g., an unmanned aerial vehicle (UAV), para. 27) as a first data structure); 
identifying, based on a search of the information associated with the first unmanned mobile connected object, one or more unpredictable variables in a physical environment surrounding the first unmanned mobile connected object (Cherepinsky, Figs. 1-3, abstract, para. 3-5, 27, 45: organizing items of raw data received from at least one sensor of a vehicle as a first data structure. Moreover, section 27 discloses the raw data may be received from one or more sensors, such as sensors associated with a vehicle (e.g., an unmanned aerial vehicle (UAV)). The raw data may be indicative of an environment (e.g., an external environment) associated with the vehicle).
Cherepinsky does not appear to explicitly disclose calculating, by the processor, a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object; and transmitting, by the processor, the revised travel route to the first unmanned mobile connected object.
In a similar field of endeavor, Shehata discloses calculating, by the processor, a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object (Shehata, para. 71: The offset coordination calculation may be calculated by the control station 305, ground station 360, or vehicle 325. Where either the control station 305 or ground station 360 calculates the offset coordination calculation); and transmitting, by the processor, the revised travel route to the first unmanned mobile connected object (Shehata, para. 71: constantly or periodically transmit updated offset information to the vehicle 325. Moreover, section 18 discloses Vehicle 325 is an unmanned aerial vehicle ("UAV")).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Cherepinsky with the teaching of Shehata to include the above features such as calculating and transmitting a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object as taught by Shehata. The motivation for doing so would have been to provide additional ways of remotely controlling the operation of a unmanned aerial vehicle ("UAV").
 
Regarding claim 10, Cherepinsky as modified by Shehata discloses the method of claim 9, wherein the information associated with the first unmanned mobile connected object is searched by a user device (Cherepinsky, para. 31: a search of the raw data structure (e.g., the octree) may be performed. The search may be in response to a user request or may be performed automatically, such as in response to a sufficient number or type of raw data points or samples being available). 

Regarding claim 11, Cherepinsky as modified by Shehata discloses the method of claim 9, further comprising searching the information associated with the first unmanned mobile connected object for one or more anomalies (Cherepinsky, para. 22: perform a search of the octree and obtain both a subset of the raw data 102 and a subset of the classified objects 104 that are relevant to the search. The relevancy of a particular item may be determined in accordance with one or more inputs, such as a specification of geographical coordinates).

Regarding claim 13, Cherepinsky as modified by Shehata discloses the method of claim 9, further comprising sending, in response to the identification of the one or more unpredictable variables, a notification to the first unmanned mobile connected object (Cherepinsky, para. 27: In step 202, raw data may be received. For example, the raw data may be received from one or more sensors, such as sensors associated with a vehicle (e.g., an optionally piloted vehicle (OPV) or an unmanned aerial vehicle (UAV)). The raw data may be indicative of an environment (e.g., an external environment) associated with the vehicle).

Regarding claim 16, Cherepinsky as modified by Shehata discloses the method of claim 9, however, Shehata discloses further comprising transmitting the revised travel route to a second unmanned mobile connected object (Shehata, para. 9: transmitting the received control command to the respective one of the plurality of UAVs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Cherepinsky with the teaching of Shehata to include the above features such as transmitting the revised travel route to a second unmanned mobile connected object as taught by Shehata. The motivation for doing so would have been to provide additional ways of remotely controlling the operation of a unmanned aerial vehicle ("UAV")..

Regarding claim 17, Cherepinsky discloses a tangible computer-readable medium (para. 44) having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method comprising: 
receiving information associated with a first unmanned mobile connected object (Cherepinsky, Figs. 2-3, para. 5, 27: receiving raw data from at least one sensor of a vehicle (e.g., an unmanned aerial vehicle (UAV), para. 27) as a first data structure);
identifying, based on a search of the information associated with the first unmanned mobile connected object, one or more unpredictable variables in a physical environment surrounding the first unmanned mobile connected object (Cherepinsky, Figs. 1-3, abstract, para. 3-5, 27, 45: organizing items of raw data received from at least one sensor of a vehicle as a first data structure. Moreover, section 27 discloses the raw data may be received from one or more sensors, such as sensors associated with a vehicle (e.g., an unmanned aerial vehicle (UAV)). The raw data may be indicative of an environment (e.g., an external environment) associated with the vehicle).
Cherepinsky does not appear to explicitly disclose calculating a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object; and transmitting the revised travel route to the first unmanned mobile connected object.
In a similar field of endeavor, Shehata discloses calculating a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object (Shehata, para. 71: The offset coordination calculation may be calculated by the control station 305, ground station 360, or vehicle 325. Where either the control station 305 or ground station 360 calculates the offset coordination calculation); and transmitting the revised travel route to the first unmanned mobile connected object (Shehata, para. 71: constantly or periodically transmit updated offset information to the vehicle 325. Moreover, section 18 discloses Vehicle 325 is an unmanned aerial vehicle ("UAV")).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Cherepinsky with the teaching of Shehata to include the above features such as calculating and transmitting a revised travel route based on the one or more unpredictable variables in the physical environment surrounding the first unmanned mobile connected object as taught by Shehata. The motivation for doing so would have been to provide additional ways of remotely controlling the operation of a unmanned aerial vehicle ("UAV").

Regarding claim 18, Cherepinsky as modified by Shehata discloses the tangible computer-readable medium of claim 17, wherein the information associated with the first unmanned mobile connected object is searched by a user device (Cherepinsky, para. 31: a search of the raw data structure (e.g., the octree) may be performed. The search may be in response to a user request or may be performed automatically, such as in response to a sufficient number or type of raw data points or samples being available).

Regarding claim 19, Cherepinsky as modified by Shehata discloses the tangible computer-readable medium of claim 17, wherein the instructions are further configured to cause the computer to perform operations comprising searching the information associated with the first unmanned mobile connected object for one or more anomalies (Cherepinsky, para. 22: perform a search of the octree and obtain both a subset of the raw data 102 and a subset of the classified objects 104 that are relevant to the search. The relevancy of a particular item may be determined in accordance with one or more inputs, such as a specification of geographical coordinates).

14.	Claim(s) 4, 6, 7, 12, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (US 20130338858 A1) in view of Shehata et al. (US 20150142211 A1) in further in view Ariyur et al. (US 20060058931 A1).

Regarding claim 4, Cherepinsky as modified by Shehata discloses the system of claim 3 with the exception wherein the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path.
In a similar field of endeavor, Ariyur discloses wherein the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path (Ariyur, para. 7, 9: detecting obstacles in the path of the unmanned mobile vehicle and a collision avoidance module configured to enable the unmanned mobile vehicle to avoid unexpected obstacles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cherepinsky as modified by Shehata with the teaching of Ariyur to include the above features such as the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path as taught by Ariyur. The motivation for doing so would have been to enabling the navigation systems to generate obstacle-free map-based trajectories more efficiently.

Regarding claim 6, Cherepinsky as modified by Shehata discloses the system of claim 1 with the exception of wherein the one or more processors, responsive to executing the computer instructions, perform operations comprising optimizing the revised travel route.
In a similar field of endeavor, Ariyur discloses wherein the one or more processors, responsive to executing the computer instructions, perform operations comprising optimizing the revised travel route (Ariyur, para. 7, 9, 32, 44: enable the unmanned mobile vehicle to avoid unexpected obstacles by adjusting the trajectory and velocity of the unmanned mobile vehicle based on feedback received from the radar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cherepinsky as modified by Shehata with the teaching of Ariyur to include the above features such as optimizing the revised travel route as taught by Ariyur. The motivation for doing so would have been to enabling the navigation systems to generate obstacle-free map-based trajectories more efficiently.

Regarding claim 7, Cherepinsky as modified by Shehata discloses the system of claim 6 with the exception wherein the revised travel route is optimized based on one or more previously traveled routes.
In a similar field of endeavor, Ariyur discloses wherein the revised travel route is optimized based on one or more previously traveled routes (Ariyur, para. 7-9, 32, 41, 44: enable the unmanned mobile vehicle to avoid unexpected obstacles by adjusting the trajectory and velocity of the unmanned mobile vehicle based on feedback received from the radar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cherepinsky as modified by Shehata with the teaching of Ariyur to include the above features such as the revised travel route is optimized based on one or more previously traveled routes as taught by Ariyur. The motivation for doing so would have been to enabling the navigation systems to generate obstacle-free map-based trajectories more efficiently.

Regarding claim 12, Cherepinsky as modified by Shehata discloses the method of claim 11 with the exception of wherein the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path.
In a similar field of endeavor, Ariyur discloses wherein the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path (Ariyur, para. 7, 9: detecting obstacles in the path of the unmanned mobile vehicle and a collision avoidance module configured to enable the unmanned mobile vehicle to avoid unexpected obstacles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cherepinsky as modified by Shehata with the teaching of Ariyur to include the above features such as the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path as taught by Ariyur. The motivation for doing so would have been to enabling the navigation systems to generate obstacle-free map-based trajectories more efficiently.

Regarding claim 14, Cherepinsky as modified by Shehata discloses the method of claim 9 with the exception of further comprising optimizing the revised travel route.
In a similar field of endeavor, Ariyur discloses further comprising optimizing the revised travel route (Ariyur, para. 7, 9, 32, 44: enable the unmanned mobile vehicle to avoid unexpected obstacles by adjusting the trajectory and velocity of the unmanned mobile vehicle based on feedback received from the radar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cherepinsky as modified by Shehata with the teaching of Ariyur to include the above features such as optimizing the revised travel route as taught by Ariyur. The motivation for doing so would have been to enabling the navigation systems to generate obstacle-free map-based trajectories more efficiently.

Regarding claim 15, Cherepinsky as modified by Shehata discloses the method of claim 14 with the exception of wherein the revised travel route is optimized based on one or more previously traveled routes.
In a similar field of endeavor, Ariyur discloses wherein the revised travel route is optimized based on one or more previously traveled routes (Ariyur, para. 7-9, 32, 41, 44: enable the unmanned mobile vehicle to avoid unexpected obstacles by adjusting the trajectory and velocity of the unmanned mobile vehicle based on feedback received from the radar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cherepinsky as modified by Shehata with the teaching of Ariyur to include the above features such as the revised travel route is optimized based on one or more previously traveled routes as taught by Ariyur. The motivation for doing so would have been to enabling the navigation systems to generate obstacle-free map-based trajectories more efficiently.

Regarding claim 20, Cherepinsky as modified by Shehata discloses the tangible computer-readable medium of claim 19 with the exception wherein the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path.
In a similar field of endeavor, Ariyur discloses wherein the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path (Ariyur, para. 7, 9: detect obstacles in the path of the unmanned mobile vehicle and a collision avoidance module configured to enable the unmanned mobile vehicle to avoid unexpected obstacles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Cherepinsky as modified by Shehata with the teaching of Ariyur to include the above features such as the one or more anomalies are selected from the group consisting of air turbulence, a flock of birds, a plane crash, a disaster area, and an interference with a flight path as taught by Ariyur. The motivation for doing so would have been to enabling the navigation systems to generate obstacle-free map-based trajectories more efficiently.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Hirsch et al. (US 8639396 B1) discloses determining a planned route for the first UAV for the second time by solving an optimization problem, the optimization problem accounting for the determined predicted location for the first and second targets, kinematic constraints associated with the first UAV and the neighboring UAV, and line-of-sight constraints associated with the first UAV and the neighboring UAV.
b)	Shattil (US 20170235316 A1) discloses a flight controller provides autonomous navigation control of the UAV's flight based on the relative spatial locations of other UAVs and the RAN performance criteria, which operates within predetermined boundaries of navigation criteria. The UAV can employ mitigation tactics against one or more UEs identified as a threat and may coordinate other UAVs to conduct such mitigations
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466  

                                                                                                                                                                                                      /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466